Mr. Justice Smith
delivered the opinion of the court.
The only question in this case arises on the motion of the de*302'fendant in the court below to compel Stinson, the defendant in error, to give security for the costs of the suit.
The motion was predicated on the provision of the statute in regard to actions at law commenced in the name of any person not a resident of this state.
At the return term of the writ in this case, the sixty-day rule was taken against the plaintiff, who failed to give the security required. At the succeeding term, the defendant entered his motion to dismiss the cause, on the ground of this failure; which motion was overruled, the plaintiff tendering the requisite security.
In this there was no error. The object of the statute was to secure the payment of the Costs which might be adjudged to the defendant, in case the plaintiff failed to obtain judgment, and the fees which were or might become due to the officers of court. In this, as in all similar cases, the circuit courts are vested with a discretionary authority. The purpose of the statute was fully attained by the giving of the security, and that discretion was properly exercised in disallowing-the-motion, and permitting the security to be given.
Judgment affirmed.